DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 20, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 11, 15, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0192371 (Rytkonen et al.) in view of U.S. Patent Application Publication 2009/0271142 (Yamashita et al.).
With regards to claim 11, Rytkonen et al. discloses an acceleration sensor comprising, as illustrated in Figures 1-18, micromechanical inertial sensor (as illustrated in Figure 13); a substrate (not labeled but as observed in Figure 13; paragraph [0075]); at least two identical z st mass portion with 114P,115P and 2nd mass portion with 114N,115N in Figure 11) such that the movable asymmetrical seismic masses each being twistable about a torsion axis (e.g. along the rotational springs 122 in Figures 11,12,13); the two z sensor cores Z1,Z2 are situated on the substrate rotated by 180° relative to one another (as observed in in Figures 11,13); lateral sensor cores XY (e.g. in-plane sensors for x-direction and y-direction) in the form of at least two identical x sensor cores X1,X2 (Figures 10A-10C) and at least two identical y substrate sensor cores Y1,Y2 (Figures 10A-10C) are situated on the substrate (as observed in Figure 17 labeled as XYZ; Figure 18).  (See, paragraphs [0005] to [0080]).
The only difference between the prior art and the claimed invention is output signals of the two z sensor cores, the two x sensor cores and the two y sensor cores are combined within the inertial sensor and outwardly guided in combined form.
Yamashita et al. discloses a physical quantity sensor comprising, as illustrated in Figures 1-20, two z sensor core 113 (paragraph [0102]); two x sensor core 111 [paragraph [0102]; two y sensor core 112 (paragraph [0102]); output signals Hz,Hx,Hy of the z sensor core, the x sensor core and the y sensor cores are combined within the inertial sensor and outwardly guided in combined form (e.g. by adding output signals by op-amp 115 in signal processing unit 12; paragraphs [1020],[0103]; Figure 7).  (See, paragraphs [0095] to [0178]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing output signals of the two z sensor cores, the two x sensor cores and the two y sensor cores are combined within the inertial sensor and outwardly guided in combined form as suggested by Yamashita to the system of Rytkonen et al. to have the ability to linearly combine the signals from a plurality of detection axis in combination changing with time can provide the desired signal components with their noise components being reduce.  (See, paragraphs [0098],[0099] of Yamashita).

With regards to claims 16 and 20, the claims are directed to method claims and are commensurate in scope with the above apparatus claims 11,15 and are rejected for the same reasons as set forth above.

Claims 11, 15, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2008/0314147 (Nasiri et al.) in view of U.S. Patent Application Publication 2009/0271142 (Yamashita et al.).
With regards to claim 11, Nasiri et al. discloses a 3-axis acceleration sensor comprising, as illustrated in Figures 1A-7, micromechanical inertial sensor (as illustrated in Figure 13); a substrate 107; at least two identical z sensor cores 400A,400B (Figure 1B); each including a movable asymmetrical seismic mass such that the movable asymmetrical seismic masses each being twistable about a torsion axis (Figures 1B,3A,3B); the two z sensor cores are situated on the substrate rotated by 180° relative to one another (as observed in in Figures 1B,3A,3B); lateral sensor cores (e.g. in-plane sensors for x-direction and y-direction) in the form of at least two identical x sensor cores 200A,200B (paragraph [0028]; Figure 1B) and at least two identical y sensor cores 300A,330B (paragraph [0028]; Figure 1B) are situated on the substrate (as observed in Figure 1B; paragraph [0028]).  (See, paragraphs [0005] to [0080]).
The only difference between the prior art and the claimed invention is output signals of the two z sensor cores, the two x sensor cores and the two y sensor cores are combined within the inertial sensor and outwardly guided in combined form.
Yamashita et al. discloses a physical quantity sensor comprising, as illustrated in Figures 1-20, two z sensor core 113 (paragraph [0102]); two x sensor core 111 [paragraph [0102]; two y sensor core 112 (paragraph [0102]); output signals Hz,Hx,Hy of the z sensor core, the x sensor core and the y sensor cores are combined within the inertial sensor and outwardly 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing output signals of the two z sensor cores, the two x sensor cores and the two y sensor cores are combined within the inertial sensor and outwardly guided in combined form as suggested by Yamashita to the system of Nasiri et al. to have the ability to linearly combine the signals from a plurality of detection axis in combination changing with time can provide the desired signal components with their noise components being reduce.  (See, paragraphs [0098],[0099] of Yamashita).
With regards to claim 15, Nasiri et al. further discloses the micromechanical inertial sensor is an acceleration sensor or a rotation rate sensor.  (See, paragraphs [0023],[0028]).
With regards to claims 16 and 20, the claims are directed to method claims and are commensurate in scope with the above apparatus claims 11,15 and are rejected for the same reasons as set forth above.

Claims 13, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0192371 (Rytkonen et al.) in view of U.S. Patent Application Publication 2009/0271142 (Yamashita et al.) as applied to claim 11 above, and further in view of U.S. Patent Application Publication 2016/0349286 (Ulrich et al.).
With regards to claim 13, Rytkonen et al. does not disclose output signals of at least a portion of: the two z sensor cores, and the two x sensor cores and/or the two y sensor cores are separately guided outwardly.
Ulrich et al. discloses a micromechanical acceleration sensor comprising, as illustrated in Figures 1-14, a micromechanical inertial sensor 200; a substrate 20; at least two identical z sensor cores 100 (paragraph [0040],[0041],[0044]; Figures 9,10,12); each including a movable 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing output signals of at least a portion of: the two z sensor cores, and the two x sensor cores and/or the two y sensor cores are separately guided outwardly as suggested by Ulrich et al. to the system of Rytkonen et al. as modified by Yamashita et al. to have the ability to provide output signals detected by the multiple sensors to an electronic evaluation circuit for processing.  (See, paragraph [0041] of Ulrich et al.).
With regards to claim 18, Ulrich et al. further discloses signals of at least two mutually associated ones of the Z sensor cores 100 are wired within the micromechanical inertial sensor and guided outwardly (e.g. wiring 112,113 to bonding pads 210 in Figures 10,12; paragraph [0041]).
With regards to claim 19, the claims are directed to method claims and are commensurate in scope with the above apparatus claim 13 and is rejected for the same reasons as set forth above.

Claims 13, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2008/0314147 (Nasiri et al.) in view of U.S. Patent Application  as applied to claim 11 above, and further in view of U.S. Patent Application Publication 2016/0349286 (Ulrich et al.).
With regards to claim 13, Nasiri et al. does not disclose output signals of at least a portion of: the two z sensor cores, and the two x sensor cores and/or the two y sensor cores are separately guided outwardly.
Ulrich et al. discloses a micromechanical acceleration sensor comprising, as illustrated in Figures 1-14, a micromechanical inertial sensor 200; a substrate 20; at least two identical z sensor cores 100 (paragraph [0040],[0041],[0044]; Figures 9,10,12); each including a movable asymmetrical seismic mass 10a,10b such that the movable asymmetrical seismic masses each being twistable about a torsion axis 11; the two z sensor cores 100 are situated on the substrate rotated by 180° relative to one another (paragraphs [0042],[0044]; Figures 10,12); two y sensor cores 110 are situated on the substrate (paragraphs [0041],[0042],[0044]; Figures 10,12); output signals of at least a portion of the two z sensor cores 100 and the two x sensor cores and/or the two y sensor cores 110 are separately guided outwardly (e.g. bonding pads 210 for electrical connection of sensors 100,110 to electronic evaluation circuit; paragraphs [0041]).  (See, paragraphs [0027] to [0056]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing output signals of at least a portion of: the two z sensor cores, and the two x sensor cores and/or the two y sensor cores are separately guided outwardly as suggested by Ulrich et al. to the system of Nasiri et al. as modified by Yamashita et al. to have the ability to provide output signals detected by the multiple sensors to an electronic evaluation circuit for processing.  (See, paragraph [0041] of Ulrich et al.).
With regards to claim 18, Ulrich et al. further discloses signals of at least two mutually associated ones of the Z sensor cores 100 are wired within the micromechanical inertial sensor 
With regards to claim 19, the claims are directed to method claims and are commensurate in scope with the above apparatus claim 13 and is rejected for the same reasons as set forth above.

Response to Amendment
Applicant’s arguments with respect to claims 11,13,15-16,18-20 have been considered but are moot in view of the new ground(s) of rejection and/or because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 







/HELEN C KWOK/Primary Examiner, Art Unit 2861